department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number taxpayer_identification_number i - u f n n u u t w u o h this responds to your letter dated date requesting rulings as to the federal tax consequences of a proposed transaction under sec_4976 and sec_511 of the internal_revenue_code code facts you represent that you are a sec_501 organization you further represent that you were recognized as tax-exempt under sec_501 as of the adoption date of your original articles of incorporation on date and that you have remained tax-exempt under sec_501 organization since your inception beginning date you represent that you sponsored trust a voluntary employees' beneficiary association tax-exempt under sec_501 trust has provided health care coverage to your active employees and eligible retirees and their dependents and death_benefits to the designated beneficiaries of eligible retirees effective ciaie you resolved to terminate trust certain trust beneficiaries received one-time jump sum payments in lieu of future retiree health care coverage and or death_benefits after these payments were made dollar_figurex remained in trust you further represent that upon termination of trust you propose that the residual assets of trust will be distributed to you you represent that you intend to use the remaining assets in trust upon being distributed to you to further your charitable purposes xxxxxxx xxxxxxx xxx you state that your employees have neither made pre-tax nor post-tax contributions to trust you also represent that you did not incur any unrelated_business_taxable_income under sections in addition you state through during years in which you made contributions to trust that you have never taken any deductions under sec_419 with respect to the contributions you made to trust rulings requested you requested the following rulings excise_tax under sec_4976 will not apply to the proposed transfer of trust's assets to you the reversion of any of trust’s assets to you will not be taxed as unrelated_business_income to you law sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_501 provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_511 provides that a tax is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every tax-exempt_organization described under sec_501 sec_512 provides that except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sub sec_512 sec_513 provides the term unrelated_trade_or_business means in the case of any xxxxxxx xxxxxxx xxx organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 provides that unrelated business taxable transaction does not include transaction which is carried on in the case of an organization described in sec_501 primarily for the convenience of its members students patients officers or employees sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_4976 imposes a percent excise_tax if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year sec_4976 defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year sec_1_513-1 provides that a gain or income derived from an activity is an unrelated_business_taxable_income if the activity is a trade_or_business is regularly carried on and is not substantially related to the tax-exempt organization’s exercise or performance of its tax-exempt functions or purpose sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services 477_us_105 held that the standard test for the existence of a trade_or_business under sec_513 is whether the provision of goods or services is entered into with the dominant hope and intent of realizing a profit analysis and conclusion ruling_request you represent that you have been a sec_501 organization since your inception as a tax-exempt_entity under sec_501 the contributions you made to trust generally would not have been allowable as a deduction under sec_419 under sec_4976 section xxxxxxx xxxxxxx xxx b c does not apply to amount attributable to contribution to a fund that were not allowable as a deduction under sec_419 consequently the transfer of trust assets to you upon trust’s termination will not result in any disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause you to be liable for the excise_tax imposed by sec_4976 ruling_request you represent that upon termination of trust residual assets of trust will be distributed to you you state that this is a one-time transaction under sec_1_513-1 an income derived from an activity is an unrelated_business_taxable_income if the activity is a trade_or_business is regularly carried on and is not substantially related to the tax-exempt organization’s exercise or performance of its tax-exempt functions or purpose thus the first test under sec_1_513-1 is whether the transfer of the residual assets of the trust to you is a trade_or_business sec_513 defines a trade_or_business as any activity carried on for the production_of_income from the sale_of_goods or the performance of services under sec_1_513-1 any activity carried on for the production_of_income from the sale_of_goods or the performance of services is a trade_or_business you did not enter into a transaction with trust to produce income rather trust upon dissolution and after paying expenses associated with operating trust is returning back to you contributions you made to trust which trust used to fund sec_501 benefits you state that you have never taken any deductions under sec_419 with respect to the contributions you made to trust because the reversion of trust’s assets back to you is not a trade_or_business the trust's assets that will revert back to you is not taxable under sec_511 through your intent and hope as a result of this transaction was not to make a profit see 477_us_105 ruling based on the information submitted representations made and the authorities cited above we conclude that the transfer of trust assets to you upon trust’s termination will not result in any disqualified_benefit within the meaning of sec_4976 and will not in and of itself cause you to be liable for the excise_tax imposed by sec_4976 the reversion of any trust's assets to you will not be taxed as unrelated_business_income to you this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public xxxxxxx xxxxxxx xxx inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical enclosure notice
